EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Christopher on February 17, 2022.
The application has been amended as follows: 
Replace the claims as follows:
Claim 1. A medical device comprising:
	an elongate body having a proximal portion and a distal portion, the distal portion having: an interior surface and an exterior surface opposite of the interior surface; and the distal portion being transitionable between a first substantially linear configuration and a second configuration, the second configuration being selected from the group consisting of a curvilinear, a looped, and an expanded configuration; and
	a detachable distal tip element attached to the distal portion of the elongate body including:
		a body having an elongated cylindrical dome shape formed by nylon, polyurethane, and/or polydimethylsiloxane and having a first flexibility;
		a barbed stem proximal to the body and configured to be received within the distal portion of the elongate body, the barbed stem being composed of a second material different than the first material with a lower flexibility than the first material; and
		at least one mapping element comprising thermally conductive nanoparticles integrated and coplanar with an outer surface of the body such that the at least one mapping element does not protrude beyond the outer surface of the body and the at least one mapping element has a flexibility or compliance that is at least substantially the same as the flexibility or compliance of the body.
Claims 2-3. Canceled. 

Claim 9. The medical device of Claim 1, wherein the elongate body comprises a mapping element comprising thermally conductive material.
Claim 10. The medical device of claim 9, wherein the detachable distal tip element has a circumference, each of the at least one mapping elements extending around less than an entirety of the circumference.
Claim 15. A medical system comprising:
a medical device comprising:	
an elongate body having a proximal portion and a distal portion, the distal portion having: an interior surface and an exterior surface opposite of the interior surface; and the distal portion being transitionable between a first substantially linear configuration and a second configuration, the second configuration being selected from the group consisting of a curvilinear, a looped, and an expanded configuration; and
	a detachable distal tip element attached to the distal portion of the elongate body including:
		a body having an elongated cylindrical dome shape formed by nylon, polyurethane, and/or polydimethylsiloxane and having a first flexibility;
		a barbed stem proximal to the body and configured to be received within the distal portion of the elongate body, the barbed stem being composed of a second material different than the first material with a lower flexibility than the first material; and
		at least one mapping element comprising thermally conductive nanoparticles integrated and coplanar with an outer surface of the body such that the at least one mapping element does not protrude beyond the outer surface of the body and the at least one mapping element has a flexibility or compliance that is at least substantially the same as the flexibility or compliance of the body; and
a control unit in communication with the medical device.
18. The medical system of Claim 15, wherein the detachable distal tip element has a circumference, each of the at least one mapping elements extending around less than an entirety of the circumference.
19. The medical system of Claim 18, wherein the at least one mapping element includes a plurality of mapping electrodes spaced apart from each other and extending along a distance of the elongate body in a distal-to-proximal direction.

a medical device comprising:	
an elongate body having an inner surface and an exterior surface opposite the inner surface, the elongate body further having an at least substantially continuous circumference, the elongate body being transitionable between a first substantially linear configuration and a second configuration, the second configuration being selected from the group consisting of a curvilinear, a looped, and an expanded configuration;
	a detachable distal tip element attached to the distal portion of the elongate body including:
		a body having an elongated cylindrical dome shape formed by nylon, polyurethane, and/or polydimethylsiloxane and having a first flexibility;
		a barbed stem proximal to the body and configured to be received within a distal portion of the elongate body, the barbed stem being composed of a second material different than the first material with a lower flexibility than the first material; and
		a plurality of electrodes on the body that are configured to record at least one impedance measurement, the plurality of electrodes being integrated and coplanar with an outer surface of the body such that the plurality of electrodes do not protrude beyond the outer surface of the body, each of the plurality of electrodes being an area of thermally conductive nanoparticles composed of at least one of platinum, and platinum-iridium, each of the plurality of electrodes extending around less than an entirety of the circumference of the body and the at least one mapping element has a flexibility or compliance that is at least substantially the same as the flexibility or compliance of the body; and
a control unit in communication with the medical device and configured to receive the at least one impedance measurement from the plurality of electrodes and to assess a formation of a lesion in an area of tissue based on the at least one impedance measurement. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
During the search of the prior art, Papaioannou et al. (U.S. Pat. No. 10,034,707) was found to be the closest to the claimed invention. Papaioannou discloses a detachable distal tip element (substrate 38 in Fig. 4) of a medical device formed from a ceramic substrate having an elongated cylindrical dome shape (col. 8, lns. 18-22 & col. 9, lns. 7-10: the ceramic substrate 
Edwards et al. (U.S. Pat. No. 5,398,683) discloses a detachable distal tip element (Fig. 2 comprising electrodes 20, 30 and 50 and insert 60) of a catheter including a body (electrodes 20, 30, with Teflon tubing 40, and distal portion of the insert 60) and a stem (proximal portion of the insert with smaller diameter received by the catheter probe as shown in Fig. 2) and at least one mapping element (electrodes 20, 30 and 50 integrated and coplanar with the outer surface of the insert 60). Edwards discloses that the stem is formed from an insulating material such as plastics or rubbers (col. 6, ln. 33-35) while the body is formed from a combination of materials including metals such as stainless steel, platinum (electrodes 20 & 30), Teflon tubing (skirt 40) and plastics or rubber (distal portion of the insert 60). Edwards fails to disclose that the body having an elongated cylindrical dome shape formed by nylon, polyurethane, and/or polydimethylsiloxane so that the distal tip is highly flexible. 
Other prior arts disclose the detachable distal tip element comprising the body and the stem formed entirely of a metal piece (Wittkampf et al., U.S. Pat. No. 6,134,463, electrode 22 in Figs. 5-6 & 10-19; Mest et al., U.S. Pat. No. 6,477,396, electrode tip 36 formed from platinum, gold, or stainless steel, col. 5, ln. 50-55; Oliverius et al., U.S. PGPub. No. 2018/0000542, [0020]: tip electrode formed from platinum iridium, gold or stainless steel; Pappone et al., U.S. PGPub. No. 2008/0294158, [0085]: electrodes formed from various metals and metal alloys, textile fibers, or the like; de la Rama et al., U.S. Pat. No. 6,001,095, electrode metal tip 9). It would be . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/21/2022